DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first roller (21) and the second roller (22) are each rotatable about a third roller” (claims 1, 11 and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Force transfer member (claim 9)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Member (Force transfer member - claim 9)
coupled with functional language 
for transferring force between the camshaft and the actuator (Force transfer member - claim 9)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a first and second roller (page 9 of the specification) (Force transfer member - claim 1, 15, 20)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 9 is objected to because of the following informalities:  line 9 is should be amended to -the reference position of rotation of the [[cam]] camshaft (120)-.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  line 1 should be amended to -The cam phasing mechanism (1) according to claim 9, wherein the force transfer member-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The limitation “wherein the third roller is movable by the adjuster” in the final line is new matter. There is nothing in the original disclosure indicating the third roller is moveable by the adjuster. Further, the support for this issue may further be complicated with the clarity issue regarding the third roller and its function identified in the claim 1 rejection below. In short, the specification and drawings do not explain show how the third roller functions and for this reason it doesn’t support how it is moved by the adjuster. In regards to the specification, it fails to mention that the third roller is movable by the adjuster. In regards to the drawings, it does not show the adjuster moving the third rollers and does not show the connection between the third roller and the adjuster and so it’s not clear how or if the adjuster moves or manipulates the third roller. For this reason, the limitation is new matter. 
Claims 2-8 are rejected due to their dependence on claim 1.

Regarding claim 9:
The limitation “wherein the first member (4) is configured to move linearly along an axis without rotating” (emphasis added by the examiner) in the final line is new matter. The “without rotating” limitation in the claim is not explicitly supported by the original disclosure and further is not hinted to in the specification or figures. The figures show the liner movement along axis B of the first member but it does not show that the first member does not rotate. For this reason, the “without rotating” limitation is considered new matter.
Claims 10-14 are rejected due to their dependence on claim 9.

Regarding claims 1, 11 and 15:
The limitation “third roller, wherein the first roller (21) and the second roller (22) are rotatable about the third roller (23)” in claims 1, 9 and 15 fails to comply with the written description requirement. The specification fails to show and explain how the first and second rollers are rotatable relative to the third roller. From the figures 2-3a, the first, second and third rollers are concentric to each other and there is no indication in figures that the first and second can rotate about the third roller, they appear to move as a concentric unit relative to the other structures and not rotate about each other. While the specification does disclose that the first and second roller are rotatable about the third roller there is no indication in the specification how this is performed. For these reasons, the claims have failed to comply with the written description requirement and the claims are rejected.
Claims 2-8 and 16-19 are rejected due to their dependence on claims 1 and 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 15:
The claims are unclear because of the limitation “a third roller (23), wherein the first roller (21) and the second roller (22) are rotatable about the third roller (23)” in lines 10-11 of claim 1 and lines 11-12 of claim 15. It’s unclear what the third roller in this embodiment does and how the first and second roller are rotatable about the third roller. The figures and specification do show the structure of the third roller and therefore it is supported but there is no indication as to what it does or how the first and second rollers rotate about it. In the case of figure 3b, the third roller is identified as 23 which appears to be a bearing within member 3 of the adjuster (and would explain how the first and second rotate about it) however the applicant has indicated in their arguments that 23 is a roller as indicated in the specification and therefore is not a bearing. However, the specification and figures don’t show what the third roller rolls against. Second, it’s unclear how the first and second rollers rotate about the third roller since the figures (2 and 3b) show these three rollers (first (21), second (22) and third (23)) as concentric and do not show them as rotating about each other. For this reason, it is unclear how to interpret this limitation. For the sake of examination, the office interprets the limitation as requiring and third roller and the first and second roller are rotatable independent of the third roller.
Claims 2-8 and 16-19 are rejected due to their dependence on claims 1 and 15.

Regarding claim 11:
	The claim is unclear because of the limitation “wherein the first roller and the second roller are rotatable about a third roller” in lines 1-2. This limitation is unclear for the same reason identified in the claims 1 and 15 rejections above. The office has taken the same interpretation of this limitation.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 112(a) of claims 1, 11and 15:
The applicant has provided arguments as to why the above rejections are improper however the office is not persuaded. The applicant has argued that the specification supports what the third roller is and refers to several sections of the specification that identify the function of the third roller as claimed. However, these sections of the specification fail to establish or describe how the third roller functions in the manner described in the claims. The specification only reiterates what is shown in the drawings and does not explain how the third roller moves relative to the adjuster and further how the first and second rollers are rotatable about the third roller. The applicant amends figure 3b (see page 8 of the remarks) in an effort to show how the first and second rollers rotate about the third roller however this does not align with what is claimed. What is shown in the annotated drawing is the first and second rollers rotating relative to the third roller and not about the third roller as required by the claim. Further, in regards to the third roller moving relative to the adjuster, the applicant argues that it is movable relative to the adjuster since it is pivotable relative to the first member 4 and the second member 5. However, the specification does not indicate that the third roller is pivotable relative to the first member or the second member but that the third member 3/lever arm 31 is pivotable relative to the other members. Second, since the connection between the third roller and the third member is unclear or not established and therefore it’s not possible to tell if the third roller moves with the third member relative to the other members. 
Finally, the applicant does not explain what the mechanical connection or assembly of the first-third rollers and the third member/lever arm 31 is and for this reason it is still not clear how these separate structures function. As indicated before, while the figures do show all of the structures from a side view, it’s not clear in this view how the different rollers are arranged relative to each other and to the third member/lever 31 and for this reason it’s not clear how the third roller fulfills the function described in the claims as mentioned above. For these reason, the above rejections are maintained.
Regarding the drawing objections:
As indicated in the arguments above for the 35 USC 112(a) rejection above, the objection is maintained since the disclosure does not explain the functional relationship described above in the drawing objection.
Regarding the 35 USC 102 rejections of claims 9, 10, 12, 13 and 14:
The amendments to the claims have overcome the rejections and for this reason they have been withdrawn. However, the applicant should note the above new matter rejection of claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746